DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6, 8, 13 – 14, 17 – 23 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 17 – 18, 20 – 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gugla et al. (US 2018/0252197).
Regarding Claims 1, 17 – 18, 20 – 23:

	Regarding Claim 2:
Gugla et al. teaches the piston has a first skirt portion (214) adapted to be coupled to a connecting rod (216) of the engine, and wherein the movable component comprises: a second skirt portion (222) coupled to the first skirt portion and movable independently of the first portion; and the second skirt portion including a crown (212).
	Regarding Claim 3:
Gugla et al. teaches the dashpot is interposed between the first and second skirt portions to provide a biasing force against which the movable component acts, the biasing force being overcome when the predetermined pressure is reached in the combustion chamber, thus enabling the second skirt portion to move toward the first skirt portion during a compression stroke of the piston (Fig 2).
	Regarding Claim 4:
Gugla et al. teaches the second skirt portion is telescopically coupled to the first skirt portion (Fig 2).
	Regarding Claim 5:
Gugla et al. teaches a Belleville washer (605) operably associated with the piston for providing an additional biasing force which acts on the movable component (paragraph 0075).
	Regarding Claim 6:
Gugla et al. teaches a spring (228) operably associated with the piston for providing an additional biasing force which acts on the movable component.
	 
Allowable Subject Matter
Claims 8, 13 – 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747